Citation Nr: 0402261	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied service connection 
for the cause of the veteran's death. 


REMAND

In October 2001, a letter from Sunrise Hospital Medical 
Center was received by the RO which stated that the facility 
required an authorization from the executor/administrator of 
the decedent's estate in order to release the decedent's 
records to VA.  The RO did not notify the claimant of this 
letter.  In light of Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this 
case is hereby REMANDED to the RO for the following action:

The appellant is to be informed that 
Sunrise would not release the records of 
the veteran without authorization from 
the executor/administrator of the 
decedent's estate.  Therefore, VA was 
unable to obtain the records from that 
facility.  Further, the RO should inform 
the appellant that she is ultimately 
responsible for providing the evidence 
that VA was unable to obtain.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




